NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MIGUEL BONILLA-RIVERA,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-2946
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Manatee
County; Gilbert Smith, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and William Stone, Jr.,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.